                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

FRANK MARTIN,                                   )
                                                )
       Plaintiff,                               )
                                                )
       v.                                       )               Case No. 18-1159-RJD
                                                )
REO STINSON and MELISSA PAPPAS                  )
                                                )
       Defendants.                              )

                               MEMORANDUM AND ORDER

DALY, Magistrate Judge:

       The matter is before the Court on the Motion for Summary Judgment (Doc. 53) filed by

Defendant Pappas and the Motion for Summary Judgment (Doc. 56) filed by Defendant Stinson.

Plaintiff timely filed responses (Docs. 63, 64). For the following reasons, Defendant Pappas’

motion is GRANTED and Defendant Stinson’s motion is DENIED.

                                         BACKGROUND

       Plaintiff Frank Martin, an inmate in the custody of the Illinois Department of Corrections

(“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, alleging that his constitutional rights

were violated while he was incarcerated at Menard Correctional Center (“Menard”). Following

threshold review, Plaintiff proceeds on the following claims:

       Count 1:       Defendants Stinson and Pappas failed to protect Plaintiff from violence at
                      the hands of inmate Gaines, in violation of the Eighth Amendment.

       Defendants filed motions for summary judgment arguing there is no evidence they had

actual knowledge of an impending harm. Plaintiff contends he informed both Defendants of the

harm posed by his cellmate.
                                        FINDINGS OF FACT

       During all times relevant, Plaintiff was housed at Menard (Plaintiff’s Deposition, Doc. 54-

1 at 5). Plaintiff was transferred to Menard on January 6, 2016 (Doc. 56-2 at 1). On February 5,

2016, Plaintiff was placed in West 509 with a cellmate, Calvin Gaines (Id., Doc. 54-1 at 5).

According to Plaintiff, when he moved into the cell, Gaines told him there were rules for the cell

(Doc. 54-1 at 5). Gaines would become angry with Plaintiff if he did not clean the cell the right

way (Id.). The two were celled together for approximately two and a half months (Doc. 56-2 at

1).

       Plaintiff testified during the time the two were housed together, Gaines’ attitude worsened,

and he grew angry (Doc. 54-1 at 6). Plaintiff sent a kite to the mental health department

expressing confusion with his cell placement (Doc. 54-3 at 99). Melissa Pappas, a mental health

professional, responded to Plaintiff’s kite and set up a face-to-face meeting on February 18, 2006

(Id.). Plaintiff inquired about how he was placed with his cellmate and expressed frustration and

unhappiness with his living situation (Id.). Pappas explained the placement protocol (Id.). She

noted Plaintiff suffered from depression and scheduled a follow up within 30 days (Id.). The

interaction lasted approximately five minutes (Id.).

       On March 14, 2016, Pappas met with Plaintiff a second time to discuss a treatment plan

(Doc. 54-3 at 102). Plaintiff reported, “I am coping with my cellie. Well, I am trying to.” (Id.).

Pappas discussed with Plaintiff coping skills to deal with frustration (Id., 54-4 at 2, 54-1 at 17).

The interaction lasted approximately twelve minutes (Doc. 54-3 at 102). Pappas attested that at

no time during the February 18, 2016 or March 14, 2016 interactions did Plaintiff indicate he was

being threatened or feared for his safety (Doc. 54-4 at 2). Pappas further stated that if an offender

                                            Page 2 of 7
came to her fearing for his safety from his cellmate, it is her regular practice to note specific threats

in his records, contact internal affairs, and note that internal affairs has been contacted (Id.).

Plaintiff’s mental health records from February 18, 2016 and March 14, 2016 contain no

documentation regarding threats from his cellmate (Doc. 54-3 at 99-102). Defendant Pappas had

no other interaction with Plaintiff prior to the May 25, 2016 assault (Id.).

        Plaintiff testified during the two-month period they were housed together, Gaines

increasingly threatened him approximately 40-50 times (Doc. 54-1 at 8). Gaines would threaten

to “beat my ass,” “take me out,” and “make my life miserable” (Id. at 7). Plaintiff testified he

complained to a number of correctional staff, including Internal Affairs Officer Bridges and

Lieutenant Samuel (Id. at 7-8). Plaintiff also testified during one exchange, Gaines punched him

in the face (Id. at 8). Plaintiff did not report the incident of being punched to anyone (Id. at 9).

        Plaintiff testified he spoke to Defendant Officer Stinson on one occasion in May 2016

about the issues he was having with Gaines (Doc. 54-1 at 11-12). He could not recall exactly

when he spoke to Stinson (Id. at 11-13). Plaintiff told Stinson he felt threatened by Gaines and

needed to be moved (Id. at 11-12, 14). The conversation took place when Plaintiff was in line

coming back from chow and lasted approximately 30-45 seconds (Id.).                   Plaintiff testified

regarding his conversation with Stinson, “I think I generalized what was going on in the cell. I

didn’t give any specific examples” (Id. at 14). Reo Stinson attested he does not recall every

speaking with Plaintiff (Doc. 59).

        On May 25, 2016, Plaintiff was assaulted by Calvin Gaines (Doc. 54-1 at 15). Plaintiff

had just returned from lunch and was getting ready to go down to the showers when Gaines told

him he was not going to take a shower (Id.). Plaintiff replied that he was going to go to the

                                             Page 3 of 7
showers and Gaines threw him into the wall, causing him to lose consciousness (Id.). The

correctional officers that were unlocking cells three doors down responded and separated Gaines

from Plaintiff (Id.). Plaintiff was taken to the health care unit bleeding and believes he suffered

a concussion (Id. at 16).

       Plaintiff testified he never filed a grievance regarding his cell placement with Gaines (Doc.

54-1 at 13).    According to Plaintiff’s Cumulative Counseling Summary, he talked to his

correctional counselor on February 22, 2016, March 16, 2016, March 25, 2016, April 6, 2016, and

April 8, 2016, and made no complaints regarding his cell placement with Gaines (Id. at 19).

Plaintiff testified that he did not tell his counselor about complaints with Gaines when he visited

the cell because he did not want to say anything in front of Gaines (Id.). Plaintiff testified he

could place handwritten requests to his counselor into a box (Id.). Plaintiff did not put in a request

for protective custody while at Menard (Id.).

                                         LEGAL STANDARD

       Summary judgment is appropriate only if the moving party can demonstrate “that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322(1986); see also Ruffin-

Thompkins v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). The

moving party bears the initial burden of demonstrating the lack of any genuine issue of material

fact. Celotex, 477 U.S. at 323. Once a properly supported motion for summary judgment is

made, the adverse party “must set forth specific facts showing there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine issue of material fact exists

when “the evidence is such that a reasonable jury could return a verdict for the nonmoving party.”

                                            Page 4 of 7
Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at

248). In determining a summary judgment motion, the Court views the facts in the light most

favorable to, and draws all reasonable inferences in favor of, the nonmoving party. Apex Digital,

Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965 (7th Cir. 2013) (citation omitted).

        The Eighth Amendment’s prohibition against cruel and unusual punishment requires that

prison officials “take reasonable measures to guarantee the safety of inmates.” Santiago v. Walls, 599

F.3d 749, 758 (7th Cir. 2010) (quoting Farmer v. Brennan, 511 U.S. 825, 832 (1994) (other citations

omitted)). In order to succeed on a claim for failure to protect against a prison official, a plaintiff must

show: (1) that he was incarcerated under conditions posing a substantial risk of serious harm and, (2)

that prison officials acted with deliberate indifference to that risk. Id.

        In order to establish the first element, a plaintiff must show not only that he experienced,

or was exposed to, a serious harm, but also that there was a substantial risk beforehand that serious

harm might actually occur. Brown v. Budz, 398 F.3d 904, 910 (7th Cir. 2005). The second

element, the subjective element, is more difficult for a plaintiff to demonstrate, and requires an

inquiry into a defendant prison official’s state of mind. Farmer, 511 U.S. at 847. A prison

official may be held liable only if he knows an inmate faces a substantial risk of serious harm and

“disregards that risk by failing to take reasonable measures to abate it.” Id. Thus, in order for

Plaintiff to prevail on his failure to protect claim, he must establish that Defendants had actual

knowledge of an impending harm, easily preventable, so that a conscious, culpable refusal to

prevent the harm can be inferred from each Defendant’s failure to prevent it. Santiago, 599 F.3d

at 758. “In cases involving inmate-on-inmate violence, ‘a prisoner normally provides actual




                                               Page 5 of 7
knowledge of impending harm by showing that he complained to prison officials about a specific

threat to his safety’.” Pope v. Shafer, 86 F.3d 90, 92 (7th Cir. 1996).

                                            ANALYSIS

Defendant Pappas

       The evidence here, even when viewed in Plaintiff’s favor, fails to establish that Defendant

Pappas was aware of, and disregarded, a known hazard to Plaintiff’s health and safety. The

evidence establishes that on his first visit with Pappas, Plaintiff had been housed with Gaines for

13 days and reported frustration and unhappiness with his living situation. The two agree they

discussed coping skills he could use to deal with is frustration. There is no evidence Plaintiff

reported threats such that Pappas was aware he was in imminent danger. On the second visit,

Plaintiff again complained about Gaines, but stated, “I’m coping with my cellie.” There is

insufficient evidence such that a jury could find Plaintiff’s complaints about Gaines on March 14,

2016, were such that Pappas had actual knowledge of an impending harm for which she was

required to take steps to prevent. Defendant Pappas is entitled to summary judgment on Plaintiff’s

failure to protect claim.

Defendant Stinson

       Plaintiff admits he had only one brief conversation with Defendant Stinson regarding

Gaines, however, during the 30-second conversation he stated that he felt threatened by Gaines

and asked to be moved. The one conversation in May 2016, although brief, raises genuine issues

of material fact as to whether Defendant Stinson had “actual knowledge of impending harm” such

that he was required to act to prevent the assault that occurred. Defendant Stinson is not entitled

to summary judgment on Plaintiff’s failure to protect claim.

                                           Page 6 of 7
                                           CONCLUSION

       Based on the foregoing, the Motion for Summary Judgment filed by Defendant Pappas

(Doc. 53) is GRANTED and the Motion for Summary Judgment filed by Defendant Stinson (Doc.

56) is DENIED. The Clerk shall enter judgment in favor of Defendant Pappas and against

Plaintiff at the close of the case. Plaintiff shall proceed on the following claim:

       Count 1:        Defendant Stinson failed to protect Plaintiff from violence at the hands of
                       inmate Gaines in violation of the Eighth Amendment.

IT IS SO ORDERED.

DATED: January 2, 2020
                                                      s/ Reona J. Daly
                                                      Hon. Reona J. Daly
                                                      United States Magistrate Judge




                                            Page 7 of 7
